AO 2458 (Rev. 05115/2018) Judgment in a Criminal Petty Case (Modified)                                                            1 of I



                                    UNITED STATES DISTRICT COU                                                     NOV 1 3 2018
                                              SOUTHERN DISTRJCT OF CALIFORNIA
                                                                                                            CLERK, U.S ""S''~•r:T COURT
                     United States of America                                JUDGMENT IN                  Be~-A~'UASECAclFORNIA
                                v.                                           (For Offenses Committed 01    Yi                          PUTY


                  Esteban Joel Espinoza-Ayala                                Case Number: 3:18-mj-22637-RAM

                                                                            Leila W Morgan
                                                                            Defendant's Attorney


REGISTRATION NO. 80687298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Natnre of Offense                                                             Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1


 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~-
                                                                             dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  IZI Assessment: $10 WAIVED                  IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, November 8, 2018
                                                                          Date of Imposition of Sentence



                                                                                      BLE CLINTON E. AVERJTTE
                                                                                     STATES MAGISTRATE JUDGE


                                                                                                                3:18-mj-22637-RAM
